Citation Nr: 0431203	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to death pension benefits.  

2.  Entitlement to continued payment of additional 
compensation as the veteran's spouse after the veteran's 
death. 


WITNESSES AT HEARING ON APPEAL

Appellant, R.M.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  The veteran died in September 2002.  The appellant is 
the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in January 2003 and a statement of 
the case was issued in February 2003.  The appellant's 
substantive appeal was received in March 2003.  The appellant 
testified at a Board hearing held at the RO in September 
2004.  

At the time of the September 2004 hearing, the appellant 
raised the claim of entitlement to service connection for the 
cause of the veteran's death.  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in September 2002.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, tinnitus, bronchitis and 
impaired hearing.  

3.  The veteran did not serve during a period of war.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 1521(j), 1541 (West 
2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.4(b)(4) (2004).

2.  The criteria for payment of additional compensation as a 
spouse of a veteran have not been met.  38 U.S.C.A. § 1115 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The appellant was not provided appropriate notice under the 
VCAA for her claims.  However, as will be explained in the 
discussion that follows, it is the law, and not the 
underlying facts or development of the facts, that is 
dispositive of the issue decided here.  No amount of 
assistance or notice from VA will change the outcome.  
Accordingly, the VCAA can have no effect on the issues 
decided here.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, 
is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law).  The Board concludes that proceeding with the review of 
this claim will not result in prejudice to the appellant 
because she was not advised of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The issue of entitlement to death pension benefits has been 
certified on appeal by the RO.  The Board will therefore 
address this issue.  However, at the September 2004 Board 
hearing, the appellant clarified that she was essentially 
seeking continued payment of that portion of the veteran's 
compensation benefits which had been allocated to her as his 
spouse during his lifetime.  The RO noted this contention in 
the statement of the case and the Board will address this 
issue in the second part of this decision.  

I.  Death Pension

Death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.3.  Basic entitlement to death pension exists if the 
veteran: was a veteran of a period war who had qualifying 
wartime service or was a veteran of a period of war who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  Qualifying wartime service is that service 
specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) 
and means that the veteran served in the active military, 
naval or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  The qualifying periods of war are the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era and the Persian Gulf War.  See 38 U.S.C.A. § 101; 
38 C.F.R. § 3.3(a)(3).  The Korean conflict is the period 
beginning June 27, 1950, and ending January 31, 1955.  The 
Vietnam era is the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period and the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

In the current case, there is no dispute as to facts.  At the 
time of his death the veteran was receiving service-connected 
disability compensation for anxiety reaction (30% disabling), 
tinnitus (noncompensable), bronchitis (noncompensable), and 
for impaired hearing (noncompensable).  The combined service-
connected rating at the time of death was 30% effective from 
May 1965.  Significantly, however, the veteran's active 
service was from June 1956 to June 1960, which was after the 
Korean conflict and before the Vietnam era.  In the absence 
of service by the veteran during a period of war, the basic 
criteria for eligibility for death pension are not met.  The 
Board has carefully reviewed the entire record in this case.  
However, this is a case in which the law is dispositive, and 
the appeal on the death pension issue must therefore be 
denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Continued Payment of Compensation

During his lifetime, the veteran was in receipt of VA 
compensation due to his service-connected disabilities.  As 
the record shows and as the appellant pointed out at the 
September 2004 Board hearing, the veteran's compensation 
payments included an additional amount for the veteran's 
spouse.  It should be noted that 38 U.S.C.A. § 1115 provides 
for additional compensation for dependents of veteran's who 
meet certain disability rating criteria.  It appears that the 
veteran's compensation payments included an additional amount 
in view of the fact that he was married to the appellant.  

However, the veteran died in September 2002 and all of the 
compensation payments were discontinued.  The appellant 
argues that she should continue to receive that portion of 
the veteran's compensation which had been paid as additional 
compensation on account of her marriage to the veteran.  The 
appellant's testimony in this regard was quite clear at the 
Board hearing, and the Board acknowledges the appellant's 
contentions.  

Nevertheless, the statutory scheme established by Congress 
for payment of disability compensation to veterans simply 
does not provide for continued payment of additional 
compensation paid to a dependent under 38 U.S.C.A. § 1115.  
As a general rule, survivors of a deceased veteran do not 
have entitlement to continued benefits which were paid to a 
veteran during his lifetime.  It does not appear that there 
was any pending claim by the veteran at the time of his death 
to suggest entitlement to accrued benefits, and the basic 
criteria for death pension have not been met as discussed 
earlier in this decision.  The newly raised claim of 
entitlement to service connection for the cause of the 
veteran's death has been referred to the RO in the 
introduction of this decision.  

In sum, although the Board fully understands the appellant's 
argument, there is no legal basis for entitlement to 
continued payment of compensation benefits, including that 
amount which had been allocated to her as the veteran's 
spouse during his lifetime.  




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



